DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 07/01/2022 has been entered. Claims 1, 3, 5, 7-8, 10, 12-15, and 20 have been amended; claims 6 and 18 have been cancelled, and no claims have been added. Claims 1-4, 8-10, and 15-16 remain withdrawn. Accordingly claims 1-5, 7-17, and 19-20 are currently pending with claims 5, 7, 11-14, 17, and 19-20 under examination.
	The objection to claim 20 is withdrawn in view of the amendment to claim 20.
Claim Interpretation
	Regarding claim 19, the limitation “the wrought product has an essentially non-recrystallized grain structure” is interpreted to mean that the grain structure has no or few recrystallized grains, generally less than 20%, based on page 5, lines 14-16 of the applicant’s specification (also see MPEP 2173.05(b) III. B.).


Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
The applicant’s arguments are largely a restatement of the arguments filed 11/30/2021; as such, the examiner’s response to the arguments is substantially similar to the response to arguments in the Final Rejection (mailed 03/01/2022).
The applicant’s request for Group I to be rejoined is respectfully denied, in view of the claim rejections under 103 being maintained.
The applicant’s arguments regarding the disclosed process (see pages 10-18 of arguments) are not found persuasive, because the claims are directed to a “wrought product”, not a method of making a wrought product. It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
	With regard to argument “A. 1.” (pages 11-12 of arguments), the 103 rejection is based on the broader ranges disclosed by Norman (see claim 1 of Norman), and not solely the disclosed examples. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." (MPEP 2123 I.). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123 II.).
	The applicant has not presented any evidence to suggest that the claimed alloy range is patentably distinct from the range disclosed by the prior art reference, Norman. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range (MPEP 2144.05 III. A.).
	With regard to argument “A. 1.” (page 12 of arguments), the applicant states “As discussed above, it is the combination of the claimed composition and the claimed method…” and discusses the claimed method. It is respectfully noted that the elected invention is a product, not a process. As such, the invention being claimed is not a method. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
With regard to argument “2” (pages 12-13 of arguments), the claims do not preclude copper. Both references are directed to 5xxx aluminum alloys, and as such, are reasonably pertinent to one another and to the claimed invention. With further regard to the Cu contents of Mooy, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. (MPEP 2144 II.); thus, adding Cu as suggested by Mooy is expected to result in an advantage as discussed in the 103 rejection above. As discussed in the 103 rejection, an amount of “about 0.05 wt. % Cu” is reasonably expected to encompass 0.03%, which is the claimed upper bound of 0.03% for (each) other elements. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). In the alternative, in the case in which “about” 0.05% Cu does not overlap with the claimed bound of 0.05%, 0.05% is close but not overlapping with the claimed bound of 0.03%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
With regard to argument “2.b” and “2.c” (see pages 13-15 of arguments), the office has has presented a preponderance of evidence and rationale to suggest that the references would possess the claimed properties. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." (MPEP 2112 V.).
It is once again noted that the claimed invention is a product, not a process. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
With regard to argument “C.” (see pages 17-19 of arguments), the applicant states that the results of Alloy A are “surprisingly superior” in comparison to Alloy B, but does not demonstrate how or why the results are unexpected. The recitation of the data in pages 17-19 does not demonstrate unexpected results, because alloys A and B are substantially identical alloys, and are subject to different processing conditions – one of ordinary skill in the art recognizes that processing conditions affect properties of alloys. Thus, it would be expected that subjecting alloys A and B to different processing conditions would result in different properties. The applicant has not demonstrated why the difference in the properties is critical.  
The applicant additionally has not demonstrated why the combination of Norman in view of Mooy would not possess the claimed properties in the dependent claims (which are notably absent from the independent claim). Mooy teaches similar processing conditions, such as homogenizing at 860°F (460°C) for 16 hours [0089], which is similar to the applicant’s disclosed temperature range of 370-450°C for 2-50 hours (see page 7, lines 1-3 of applicant’s spec), and hot rolling (which is a type of hot-working) at 800-900°F (~427~482°C) [0089], which is similar to the applicant’s hot working step performed at 350-450°C (see page 7, lines 18-24 of applicant’s spec; see, page 8, line 18 for hot rolling).
	With further regard to the arguments that the “claimed process” (it is once again emphasized that a product does not depend on its method of production) results in different mechanical properties (see page 18 of arguments), any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (MPEP 716.02). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d) II.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 11-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (FR 2889852 B1; of record; English translation cited and attached on 06/23/2021) in view of Mooy et al. (US 20110017055 A1; of record).
Regarding claims 5 and 11-13, Norman discloses the following composition for an aluminum-magnesium alloy that is produced via extrusion, forging, or creep (page 1, lines 15-25), which meets the claimed “wrought product made of an aluminum alloy”:
Element (wt %)
Instant claim 5
Instant claims 11-12
Claim 5 of Norman
Mg
3.8-4.2
3.8-4.2
3.5-6.0
Mn
0.3-0.8
0.5-0.7
0.4-1.2
Sc
0.1-0.3
0.1-0.3
<0.5
Zn
0.1-0.4
0.1-0.4
<1.7
Ti
0.01-0.05
0.015-0.030 (claims 11-12)
0.03-0.2
Zr
0.07-0.15
0.08-0.12
<0.5
Cr
<0.01
<0.01
<0.3
Fe
<0.15
<0.15
<0.5
Si
<0.1
<0.1
<0.5
Al
Balance
Balance
Balance
Other elements (total)
≤0.15 (0.05% each)
≤0.10 (0.03% each)
<1.05 (sum of upper bounds of Cu, Li, Ag)


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
With regard to the product-by-process limitations, it is noted that the claim is directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). In the instant case, however, there is no clear indication of what structure/property is imparted onto the claimed product via the (assumed) product-by-process limitation; thus, the limitation is interpreted as not being further limiting to the structure of the claimed product.
Norman discloses that in one embodiment, the aluminum alloy can be made into a sheet with a thickness of “up to 12.5 mm thick” (page 4, line 162 – page 5, line 2), which overlaps with the claimed range of less than 12 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Norman is silent regarding the tensile yield stress being within the claimed ranges of at least 250 MPa and 260 MPa as measured in the LT and L directions, respectively, for claim 5, and 260 MPa and 270 MPa, respectively, for claim 13.

Mooy discloses 5xxx aluminum and wrought aluminum alloy products made therefrom (Abstract).
Mooy discloses improved 5xxx aluminum alloys and products made therefrom; the new 5xxx aluminum alloy products may achieve an improved combination of properties by solution heat treatment due to, for example, the presence of copper [Abstract].
Mooy discusses that in contradistinction to the conventional wisdom, solutionizing a 5xxx aluminum alloy with copper facilitates production of 5xxx aluminum alloy products having an improved combination of properties [0005]. 
Mooy further teaches that the new 5xxx aluminum alloy contains at least about 0.05 wt. % Cu and is solution heat treated [0046]. An amount of “about 0.05 wt. % Cu” is reasonably expected to encompass 0.03%, which is the claimed upper bound of 0.03% for (each) other elements. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). In the alternative, in the case in which “about” 0.05% Cu does not overlap with the claimed bound of 0.05%, 0.05% is close but not overlapping with the claimed bound of 0.03%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
Mooy further teaches that the new 5xxx aluminum alloys may realize at least equivalent performance to prior art alloys, while realizing an improved performance in at least one other property, such as a combination of at least two of the following: strength, toughness, ductility, corrosion resistance, formability, ballistics performance, fatigue performance, surface quality and/or weldability, among others [0044].
As can be seen from Table 3, all of the experimental 5xxx alloys have tensile yield strengths of about 398.5 MPa and above, which are all significantly greater than the minimum bounds of 250 MPa and 260 MPa respectively for (a) and (b) of claim 5, and 260 MPa and 270 MPa respectively for (a) and (b) of claim 13. Mooy does not explicitly disclose that the measured tensile yield stress is measured in the L or LT directions (L being longitudinal, i.e. length; LT being transverse to longitudinal, i.e. width). However, in the case that the aluminum product is processed into the form of a sheet [0077]-[0078] (and would therefore be “wrought” – see para. 0006), which as discussed above has an overlapping thickness with the claimed sheet, it is prima facie expected that the L and LT tensile yield stresses of the sheet of Norman in view of Mooy are similar to each other in the same manner that the claimed L and LT tensile yield stresses are similar to each other (the claimed L and LT values only differ by about 10 MPa). Therefore, in view of the substantially higher tensile yield strength of about 400 MPa as disclosed by Mooy, it is prima facie expected for the L and LT tensile yield stress measurements of Norman in view of Mooy to meet the claimed values of 250 MPa and 260 MPa, respectively, for claim 5 and 260 MPa and 270 MPa, respectively, for claim 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 5xxx series aluminum alloy Norman to include Cu in an amount of “about 0.05 wt. % Cu” [0046] to predictably improve performance in at least one other property, such as a combination of at least two of the following: strength, toughness, ductility, corrosion resistance, formability, ballistics performance, fatigue performance, surface quality and/or weldability, among others [Mooy 0044].
Regarding claims 7 and 14, Norman in view of Mooy teach the wrought product as applied to claim 5 above. Norman is silent regarding the toughness being within the claimed ranges when measured in the claimed manner of being “measured on specimens of type CCT760 in the L-T direction (where 2ao = 253 mm), for an effective crack growth Δaeff of 60 mm, is at least” 155 MPa √m (claim 7) or 165 MPa √m (claim 14); Norman is also silent regarding the toughness being within the claimed ranges when measured in the claimed manner of being “measured on specimens of type CCT760 in the T-L direction (where 2ao = 253 mm), for an effective crack growth Δaeff of 60 mm, is at least” 160 MPa √m (claim 7) or 170 MPa √m (claim 14)
However, Norman in view of Mooy, as discussed in the rejection of claim 5 above, teach a substantially similar composition and substantially similar mechanical properties such as the tensile yield strength. 
In addition to the inclusion of Cu in an amount of about 0.05 wt%, Mooy teaches similar processing conditions, such as homogenizing at 860°F (460°C) for 16 hours [0089], which is similar to the applicant’s disclosed temperature range of 370-450°C for 2-50 hours (see page 7, lines 1-3 of applicant’s spec), and hot rolling (which is a type of hot-working) at 800-900°F (~427~482°C) [0089], which is similar to the applicant’s hot working step performed at 350-450°C (see page 7, lines 18-24 of applicant’s spec; see, page 8, line 18 for hot rolling).
Thus, it is prima facie expected for the alloy of Norman in view of Mooy to possess the claimed toughness values in view of the overlapping tensile yield strength properties and similar processing conditions of Norman in view of Mooy who both teach wrought 5xxx series aluminum alloys. In addition, Mooy discusses that mechanical properties such as strength, toughness, ballistics performance, and fatigue performance can be improved [0044]; one of ordinary skill in the art would recognize that toughness, ballistics performance, and fatigue performance are qualities that are representative of the claimed “toughness” and “crack growth” characteristics/measurements. Thus, improving a 5xxx aluminum alloy with respect to these properties would necessarily improve the claimed properties of toughness for an effective crack growth.
Regarding claim 17, Norman teaches the wrought aluminum product as applied to claim 5 above. Regarding the claim limitation of “wherein in c), the equivalent time at 400°C is in a range of from 6 to 30 hours, it is noted that the claim is directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). In the instant case, however, there is no clear indication of what structure/property is imparted onto the claimed product via the (assumed) product-by-process limitation; thus, the limitation is interpreted as not being further limiting to the structure of the claimed product.
Regarding claim 19, Norman teaches the wrought product as applied to claim 5 above, and further appreciates and recognizes inhibiting recrystallization (page 3, line 90); thus, it is prima facie expected that Norman’s product also has an essentially non-recrystallized grain structure, meeting claim 19.
Regarding claim 20, Norman teaches the wrought product as applied to claim 5 above. With regard to the limitation of “the annealing process of f) is carried out at a temperature that lies in a range of from 300°C to 350°”, it is noted that the claim is directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). Absent an indication of the structure/properties imparted by the limitation in claim 20, the product of Norman meets the claim in view of the substantially identical alloy as discussed in the rejection of claim 5 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735